Citation Nr: 9905968	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for additional disability claimed to have resulted 
from VA hospitalization or medical or surgical treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from April to October 1949.

In February 1997, he claimed benefits under the provisions of 
38 U.S.C.A. § 1151 for an injury that occurred while he was 
being transported between VA medical centers by a VA contract 
carrier.  This appeal arises from a March 1998 rating 
decision of the Buffalo, New York, Regional Office (RO) that 
denied the claim.


REMAND

The veteran disagreed with the March 1998 RO decision in May.  
The cover letter on a June 1988 Statement of the Case advised 
him of his right to a hearing and of the procedure for 
requesting one.  Later in June, he perfected his appeal with 
a VA Form 9.  Up to that point, the veteran had not requested 
a hearing at the RO and, on the VA Form 9, he indicated that 
he did not want a hearing before the Board of Veterans' 
Appeals (Board).

In an August 1998 letter, the RO advised the veteran that his 
appeal was being placed on the docket at the Board and that, 
if he desired a hearing, he must request it within 90 days.  
In a September 1998 letter to the Board, with a letter from 
the veteran attached, his representative indicated that the 
veteran wished to have a hearing at the RO.

In a January 1999 letter, his representative advised that the 
veteran had moved to West Virginia.  This case must be 
remanded to the agency of original jurisdiction, Buffalo, for 
a hearing.  However, in light of 38 C.F.R. § 3.103(c) and the 
veteran's change of address, he may prefer to have his 
hearing in Huntington.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the  location for his hearing, 
and proceed accordingly.
2.  When all of the evidence produced 
pursuant to this Remand has been 
associated with the file, the hearing 
officer should review the claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or the United States Court of Veterans 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


